     Case 14-34572         Doc 51      Filed 04/25/19 Entered 04/25/19 10:08:53                 Desc Main
                                        Document     Page 1 of 12

                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

       In re: PLATINUM PLUMBING COMPANY,                              §    Case No. 14-34572
                                                                      §
                                                                      §
   Debtor(s)                                                          §
         CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
  REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

         THOMAS E. SPRINGER, chapter 7 trustee, submits this Final Account,
Certification that the Estate has been Fully Administered and Application to be Discharged.

         1) All funds on hand have been distributed in accordance with the Trustee's Final Report
and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee's control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

        2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
discharged without payment, and expenses of administration is provided below:


 Assets Abandoned: $278,020.62                          Assets Exempt: $0.00
 (without deducting any secured claims)
 Total Distribution to Claimants:$28,141.52            Claims Discharged
                                                       Without Payment: $15,800.02

 Total Expenses of Administration:$27,962.29


         3) Total gross receipts of $     56,103.81      (see Exhibit 1 ), minus funds paid to the debtor
 and third parties of $       0.00    (see Exhibit 2  ), yielded net receipts of $56,103.81
from the liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
     Case 14-34572           Doc 51       Filed 04/25/19 Entered 04/25/19 10:08:53                      Desc Main
                                           Document     Page 2 of 12


                                        CLAIMS              CLAIMS             CLAIMS             CLAIMS
                                      SCHEDULED            ASSERTED           ALLOWED              PAID


 SECURED CLAIMS
 (from Exhibit 3)                              $0.00       $1,109,033.78      $1,109,033.78        $22,531.14

 PRIORITY CLAIMS:
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4 )                           0.00           27,962.29         27,962.29          27,962.29

   PRIOR CHAPTER
   ADMIN. FEES AND
   CHARGES (fromExhibit 5 )                     0.00                0.00               0.00                 0.00
   PRIORITY UNSECURED
   CLAIMS (from Exhibit 6 )                     0.00                0.00               0.00                 0.00
 GENERAL UNSECURED
 CLAIMS (fromExhibit 7)                         0.00           21,410.40          21,410.40          5,610.38

                                               $0.00       $1,158,406.47      $1,158,406.47        $56,103.81
 TOTAL DISBURSEMENTS

          4) This case was originally filed under Chapter 7 on September 23, 2014.
  The case was pending for 53 months.

          5) All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

           6) An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8 . The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9 .

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

  Dated: 03/15/2019                 By: /s/THOMAS E. SPRINGER
                                        Trustee


  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. §1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
                    Case 14-34572             Doc 51        Filed 04/25/19 Entered 04/25/19 10:08:53                            Desc Main
                                                             Document     Page 3 of 12



                                                                 EXHIBITS TO
                                                               FINAL ACCOUNT



EXHIBIT 1 GROSS RECEIPTS

                                                                                           UNIFORM                                   $ AMOUNT
               DESCRIPTION
                                                                                          TRAN. CODE 1                               RECEIVED
     A/R from 4/2014 Shodeen                                                              1121-000                                     55,000.00

     A/R from 3/2014 Liz Bradshaw                                                         1121-000                                       300.00

     A/R from 2/2014 Linda Brubaker                                                       1121-000                                       115.00

     A/R from 4/2014 Lankenau Construction                                                1121-000                                       404.00

     A/R from 3/2014 Jason & Misty Lee                                                    1121-000                                        17.81

     A/R from 3/2014 Nehring Electrical                                                   1221-000                                       230.00

     A/R from 12/2012 Painting by Keller                                                  1121-000                                        37.00


    TOTAL GROSS RECEIPTS                                                                                                              $56,103.81

1
    The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                           UNIFORM                                   $ AMOUNT
        PAYEE                                      DESCRIPTION
                                                                                          TRAN. CODE                                    PAID
                                                                  None

    TOTAL FUNDS PAID TO DEBTOR AND THIRD                                                                                                  $0.00
    PARTIES

EXHIBIT 3 SECURED CLAIMS


                                                      UNIFORM          CLAIMS
       CLAIM                                                          SCHEDULED               CLAIMS                  CLAIMS              CLAIMS
        NO.               CLAIMANT                     TRAN.           (from Form            ASSERTED                ALLOWED               PAID
                                                       CODE                6D)
           4      FirstMerit Bank, N.A.                4210-000            N/A                  1,109,033.78          1,109,033.78           22,531.14


    TOTAL SECURED CLAIMS                                                          $0.00       $1,109,033.78          $1,109,033.78          $22,531.14




UST Form 101-7-TDR (10/1/2010)
             Case 14-34572       Doc 51      Filed 04/25/19 Entered 04/25/19 10:08:53       Desc Main
                                              Document     Page 4 of 12

EXHIBIT 4 CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                            CLAIMS          CLAIMS         CLAIMS       CLAIMS
                                         TRAN.
                                                    SCHEDULED       ASSERTED       ALLOWED        PAID
                                         CODE
 Trustee Compensation - THOMAS E. SPRINGER   2100-000         N/A       6,055.19      6,055.19      6,055.19

 Attorney for Trustee Fees (Trustee Firm) - 3110-000          N/A       5,034.00      5,034.00      5,034.00
 THOMAS E. SPRINGER
 Attorney for Trustee Expenses (Trustee     3120-000          N/A          32.04         32.04          32.04
 Firm) - THOMAS E. SPRINGER
 Other - LOIS WEST, CPA                     3410-000          N/A       1,823.50      1,823.50      1,823.50

 Other - INTERNATIONAL SURETIES, LTD.        2300-000         N/A          15.49         15.49          15.49

 Other - FACTORLAW                           3220-610         N/A          16.10         16.10          16.10

 Other - FACTORLAW                           3210-600         N/A      14,025.95     14,025.95     14,025.95

 Other - Rabobank, N.A.                      2600-000         N/A          23.73         23.73          23.73

 Other - Rabobank, N.A.                      2600-000         N/A          76.43         76.43          76.43

 Other - Rabobank, N.A.                      2600-000         N/A          85.34         85.34          85.34

 Other - Rabobank, N.A.                      2600-000         N/A          80.43         80.43          80.43

 Other - Rabobank, N.A.                      2600-000         N/A          77.63         77.63          77.63

 Other - Rabobank, N.A.                      2600-000         N/A          88.22         88.22          88.22

 Other - Rabobank, N.A.                      2600-000         N/A          74.73         74.73          74.73

 Other - Rabobank, N.A.                      2600-000         N/A          79.94         79.94          79.94

 Other - Rabobank, N.A.                      2600-000         N/A          77.16         77.16          77.16

 Other - Rabobank, N.A.                      2600-000         N/A          82.98         82.98          82.98

 Other - Rabobank, N.A.                      2600-000         N/A          57.42         57.42          57.42

 Other - Rabobank, N.A.                      2600-000         N/A          63.27         63.27          63.27

 Other - Rabobank, N.A.                      2600-000         N/A          61.20         61.20          61.20

 Other - Rabobank, N.A.                      2600-000         N/A          31.54         31.54          31.54

 TOTAL CHAPTER 7 ADMIN. FEES                            N/A           $27,962.29    $27,962.29    $27,962.29
 AND CHARGES


EXHIBIT 5 PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES


                                        UNIFORM
    PAYEE                                            CLAIMS          CLAIMS         CLAIMS       CLAIMS
                                         TRAN.
                                                    SCHEDULED       ASSERTED       ALLOWED        PAID
                                         CODE
                                                 None

 TOTAL PRIOR CHAPTER ADMIN.                             N/A               $0.00         $0.00           $0.00
 FEES AND CHARGES



UST Form 101-7-TDR (10/1/2010)
            Case 14-34572        Doc 51    Filed 04/25/19 Entered 04/25/19 10:08:53                  Desc Main
                                            Document     Page 5 of 12

EXHIBIT 6 PRIORITY UNSECURED CLAIMS


                                      UNIFORM         CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.          CLAIMANT              TRAN.          (from Form        (from Proofs of     ALLOWED        PAID
                                       CODE               6E)                Claim)
                                                   None

 TOTAL PRIORITY UNSECURED                                       $0.00               $0.00        $0.00            $0.00
 CLAIMS


EXHIBIT 7 GENERAL UNSECURED CLAIMS


                                      UNIFORM         CLAIMS              CLAIMS
   CLAIM                                             SCHEDULED           ASSERTED            CLAIMS       CLAIMS
    NO.          CLAIMANT              TRAN.          (from Form        (from Proofs of     ALLOWED        PAID
                                       CODE               6F)                Claim)
      1    Selective Insurance         7100-000           N/A                    7,572.69      7,572.69      1,984.35

      2    Goode Industries, Inc. d/b/a 7100-000          N/A                  12,404.02      12,404.02      3,250.35
           M. Cooper Supply
      3    NexPump                      7100-000          N/A                    1,433.69      1,433.69          375.68

 TOTAL GENERAL UNSECURED                                        $0.00         $21,410.40     $21,410.40     $5,610.38
 CLAIMS




UST Form 101-7-TDR (10/1/2010)
                     Case 14-34572                     Doc 51      Filed 04/25/19 Entered 04/25/19 10:08:53                                Desc Main
                                                                    Document     Page 6 of 12
                                                                                                                                                               Exhibit 8


                                                                             Form 1                                                                            Page: 1

                                         Individual Estate Property Record and Report
                                                          Asset Cases
Case Number: 14-34572                                                                Trustee:        (330640)     THOMAS E. SPRINGER
Case Name:       PLATINUM PLUMBING COMPANY,                                          Filed (f) or Converted (c): 09/23/14 (f)
                                                                                     §341(a) Meeting Date:        10/20/14
Period Ending: 03/15/19                                                              Claims Bar Date:             03/18/15

                                 1                                   2                          3                      4              5                   6

                    Asset Description                             Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)               Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                   Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                   and Other Costs)                                         Remaining Assets

 1       Business Checking Account #4361 Harris Bank                     500.00                         0.00                               0.00                    FA
          1 E Main St St Charles, IL 60174

 2       Security deposit for 204 Dearborn Ct Unit 121               2,000.00                           0.00                               0.00                    FA
          Geneva, IL 60134 Garden 6 Joint Venture 968 A W.
         Lake St Roselle, IL 60172

 3       A/R from 2006 Alexander Homes 144 Green Bay                27,761.17                    27,761.17                                 0.00                    FA
         Road
          Winnetka, IL 60093

 4       A/R from 2009 Ashton Builders 417 S Sleight Stre           84,093.40                    84,093.40                                 0.00                    FA
          Naperville, IL 60540

 5       A/R from 3/2014 Aspen Creek Partners                            546.80                      546.80                                0.00                    FA
          1045 Royal Bombay Court Naperville, IL 60563

 6       A/R from 2/2014 Biron Custom Homes                          1,283.50                       1,283.50                               0.00                    FA
          42W346 Hunters Hill Dr Campton Hills, IL 60175

 7       A/R from 1/2014 Blackberry Builders                             730.00                      730.00                                0.00                    FA
          44W767 Main Street Rd, Elburn, IL 60119

 8       A/R from 5/2013 Brad Drendel Builders                       5,839.01                       5,839.01                               0.00                    FA
          33 S. Huffman St. Naperville, IL 60540

 9       A/R from 2009 Bradley Land Group 1032 Ogden Ave            16,181.00                    16,181.00                                 0.00                    FA
          Downers Grove, IL 60515

10       A/R from 2008 Camus Development                            28,083.97                    28,083.97                                 0.00                    FA
          326 N West Ave Elmhurst, IL 60126

11       A/R from 4/2014 Cherco Creative Construction                2,105.50                       2,105.50                               0.00                    FA
          721 Fairview Ln South Elgin, IL 60177

12       A/R from 2011 Creber Construction Inc                       3,663.00                       3,663.00                               0.00                    FA
          244 E. Ogden Ave. Suite 111 Hinsdale, IL 60521

13       A/R from 4/2014 David A. Schultz Architects                 3,236.80                       3,236.80                               0.00                    FA
          PO Box 70 Medinah, IL 60157

14       A/R from 4/2014 Geneva Cabinets                             1,372.00                       1,372.00                               0.00                    FA
          321 Stevens St Geneva, IL 60134

15       A/R from 3/2014 Havlicek Builders                           1,171.37                       1,171.37                               0.00                    FA
          321 Stevens St Geneva, IL 60134



                                                                                                                                Printed: 03/15/2019 01:58 PM    V.14.50
                     Case 14-34572                    Doc 51      Filed 04/25/19 Entered 04/25/19 10:08:53                                 Desc Main
                                                                   Document     Page 7 of 12
                                                                                                                                                              Exhibit 8


                                                                            Form 1                                                                            Page: 2

                                           Individual Estate Property Record and Report
                                                            Asset Cases
Case Number: 14-34572                                                               Trustee:        (330640)     THOMAS E. SPRINGER
Case Name:       PLATINUM PLUMBING COMPANY,                                         Filed (f) or Converted (c): 09/23/14 (f)
                                                                                    §341(a) Meeting Date:        10/20/14
Period Ending: 03/15/19                                                             Claims Bar Date:             03/18/15

                              1                                     2                          3                      4              5                    6

                    Asset Description                            Petition/            Estimated Net Value         Property      Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled       (Value Determined By Trustee,   Abandoned      Received by       Administered (FA)/
                                                                  Values            Less Liens, Exemptions,      OA=§554(a)      the Estate        Gross Value of
Ref. #                                                                                  and Other Costs)                                          Remaining Assets

16       A/R from 2/2014 Hellyer Custom Builders                        350.00                      350.00                                 0.00                   FA
          1999 Bucktail Lane, Suite 4 Sugar Grove, IL 60554

17       A/R from 12/2013 Kevin Keller                                   53.57                         0.00                                0.00                   FA

18       A/R from 2007 Matthies Builders                                866.93                      866.93                                 0.00                   FA
          4417 Downers Dr Downers Grove, IL 60515

19       A/R from 4/2014 McMaster Custom Homes                     14,713.00                    14,713.00                                  0.00                   FA
          1919 S Highland Ave #116 Lombard, IL 60148

20       A/R from 2008 Micon Construction                           5,048.97                       5,048.97                                0.00                   FA
          6301 S Cass Ave Suite 300 Westmont, Il 60559

21       A/R from 3/2014 Nehring Electrical                             916.83                      916.83                                 0.00                   FA
          813 E Locust St DeKalb, IL 60115

22       A/R from 2008 Prince Contractors                          15,771.26                    15,771.26                                  0.00                   FA
          1921 WILSON STE A BATAVIA, IL 60510

23       A/R from 4/2014 Rosenow Franzene                           7,382.75                       7,382.75                                0.00                   FA
          1325 Sycamore Rd DeKalb, IL 60115

24       A/R from 4/2014 Shodeen                                  144,044.01                   144,044.01                            55,000.00                    FA
          77 North First Street Geneva, IL 60134

25       A/R from 4/2014 Larry Sreckov                              1,898.00                       1,898.00                                0.00                   FA

26       A/R from 4/2014 Trinity Homes                              4,491.10                       4,491.10                                0.00                   FA
          11902 Swilly Court, ORLAND PARK, IL 60467

27       A/R from 2010 Village Carpentry                            1,582.00                       1,582.00                                0.00                   FA
          1065 Zygmunt Cir Westmont, IL 60559

28       A/R from 8/2011 Allan Gibson Address unknown               2,174.30                       2,174.30                                0.00                   FA

29       A/R from 8/2007 Ashton Builders                            2,202.47                       2,202.47                                0.00                   FA
          417 South Sleight St Naperville, IL 60540

30       A/R from 4/2014 Loren Bollman                                  130.80                      130.80                                 0.00                   FA
          2S580 Derussey Ln Sugar Grove, IL 60554

31       A/R from 2/2013 Brad Drendal Builders                      2,529.04                       2,529.04                                0.00                   FA
          428 Millcreek Ln Naperville, IL 60540

32       A/R from 3/2014 Liz Bradshaw                                   300.00                      300.00                               300.00                   FA
          111 N Greenwich Ln Geneva, IL 60134



                                                                                                                               Printed: 03/15/2019 01:58 PM    V.14.50
                     Case 14-34572                   Doc 51       Filed 04/25/19 Entered 04/25/19 10:08:53                                 Desc Main
                                                                   Document     Page 8 of 12
                                                                                                                                                              Exhibit 8


                                                                            Form 1                                                                            Page: 3

                                          Individual Estate Property Record and Report
                                                           Asset Cases
Case Number: 14-34572                                                               Trustee:        (330640)     THOMAS E. SPRINGER
Case Name:       PLATINUM PLUMBING COMPANY,                                         Filed (f) or Converted (c): 09/23/14 (f)
                                                                                    §341(a) Meeting Date:        10/20/14
Period Ending: 03/15/19                                                             Claims Bar Date:             03/18/15

                              1                                     2                          3                      4              5                    6

                    Asset Description                            Petition/            Estimated Net Value         Property      Sale/Funds           Asset Fully
         (Scheduled And Unscheduled (u) Property)              Unscheduled       (Value Determined By Trustee,   Abandoned      Received by       Administered (FA)/
                                                                  Values            Less Liens, Exemptions,      OA=§554(a)      the Estate        Gross Value of
Ref. #                                                                                  and Other Costs)                                          Remaining Assets

33       A/R from 2/2014 Linda Brubaker                                 115.00                      115.00                               115.00                   FA
          0N103 Alexander Geneva, IL 60134

34       A/R from 8/2008 Camus Development                              641.89                      641.89                                 0.00                   FA
          326 N West Ave Elmhurst, Illinois 60126

35       A/R from 4/2013 Mike Conneely Address Unknown                  115.00                         0.00                                0.00                   FA

36       A/R from 9/2009 Cutting Edge Construction                      551.42                      551.42                                 0.00                   FA
          1707 Quincy Ave Ste 137 Naperville, Illinois 60540

37       A/R from 5/2008 Dave Thomas Address Unknown                4,555.02                       4,555.02                                0.00                   FA

38       A/R from 4/2014 Robert Dieckman Address Unknown                172.50                         0.00                                0.00                   FA

39       A/R from 11/2012 Don Peterson                                  350.00                      350.00                                 0.00                   FA
          13688 Long Lake Ln Port Charlotte, FL 33953

40       A/R from 4/2014 Jackie Fallon                                  603.50                      603.50                                 0.00                   FA
          817 S Thurlow Hinsdale, IL 60521

41       A/R from 12/2013 Greg Ruf Address Unknown                       65.00                         0.00                                0.00                   FA

42       A/R from 5/2006 Jim Ginger Address Unknown                10,325.29                    10,325.29                                  0.00                   FA

43       A/R from 4/2013 Vanji Johnson Address Unknown                  222.00                      222.00                                 0.00                   FA

44       A/R from 7/2006 Kim Clifford Address Unknown                   685.00                      685.00                                 0.00                   FA
          A/R from 7/2006 Kim Clifford Address Unknown

45       A/R from 4/2014 Lankenau Construction                          404.00                      404.00                               404.00                   FA
          28W041 Greenview Ave Warrenville, IL 60555

46       A/R from 3/2014 Jason & Misty Lee                               17.81                         0.00                               17.81                   FA
          5029 Woodland Western Springs, IL 60558

47       A/R from 2/2013 Brian & Danna Lee Address Unknow                 0.04                         0.00                                0.00                   FA

48       A/R from 1/2014 Chris Lewis Address Unknown                1,249.72                       1,249.72                                0.00                   FA

49       A/R from 5/2007 Matthies Builders                          1,249.95                       1,249.95                                0.00                   FA
          4417 Downers Drive Downers Grove, IL 60515

50       A/R from 7/2011 Micon Construction                             122.30                      122.30                                 0.00                   FA
          P. O. Box 2225 West Chester, PA 19380

51       A/R from 3/2014 Nehring Electrical (u)                         230.00                      230.00                               230.00                   FA
          PO Box 965 DeKalb, IL 60115



                                                                                                                               Printed: 03/15/2019 01:58 PM    V.14.50
                      Case 14-34572                      Doc 51      Filed 04/25/19 Entered 04/25/19 10:08:53                                Desc Main
                                                                      Document     Page 9 of 12
                                                                                                                                                                 Exhibit 8


                                                                               Form 1                                                                            Page: 4

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 14-34572                                                                  Trustee:        (330640)     THOMAS E. SPRINGER
Case Name:        PLATINUM PLUMBING COMPANY,                                           Filed (f) or Converted (c): 09/23/14 (f)
                                                                                       §341(a) Meeting Date:        10/20/14
Period Ending: 03/15/19                                                                Claims Bar Date:             03/18/15

                                1                                      2                          3                      4              5                   6

                    Asset Description                               Petition/            Estimated Net Value         Property      Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                 Unscheduled       (Value Determined By Trustee,   Abandoned      Received by      Administered (FA)/
                                                                     Values            Less Liens, Exemptions,      OA=§554(a)      the Estate       Gross Value of
Ref. #                                                                                     and Other Costs)                                         Remaining Assets

52       A/R from 2010 Normandy Homes Address Unknown                  1,255.53                       1,255.53                               0.00                    FA

53       A/R from 12/2012 Painting by Keller                                37.00                       37.00                               37.00                    FA
          Address Unknown

54       A/R from 3/2009 Real Time Sports                                  769.00                      769.00                                0.00                    FA
          1120-22 West Devon Ave. Elk Grove Village, IL
         60007

55       A/R from 10/2013 Vince Savandra                                   783.66                      783.66                                0.00                    FA
          761 56th St Clarendon Hills, IL 60514

56       A/R from 8/2012 Shodeen Homes                                     417.42                      417.42                                0.00                    FA
          916 Hawthorne Ln Geneva, IL 60134

57       A/R from 4/2014 Eric Shodeen                                      358.85                      358.85                                0.00                    FA
          916 Hawthorne Ln Geneva, IL 60134

58       A/R from 3/2014 Jean Smith                                        291.91                      291.91                                0.00                    FA
          26W110 Durfee Rd Wheaton, IL 60189

59       A/R from 2007 The Basement Guys                               1,838.12                       1,838.12                               0.00                    FA
           1633 THORNWOOD DRIVE HEATH, OH 43056

60       A/R from 1/2010 The Horton Group                              2,103.96                       2,103.96                               0.00                    FA
          125 S. Wacker Drive, Suite 2080 Chicago, IL 60606

61       A/R from 4/2013 Gail Wilkening Address Unknown                    115.00                      115.00                                0.00                    FA

62       1998 F250 Pickup Truck 235,000 miles                              500.00                         0.00         OA                    0.00                    FA
          204 Dearborn Ct Unit 121 Geneva, IL 60134
         Asset abandoned on 2/6/15

63       1999 E350 Econoline Van 230,000 miles                             500.00                         0.00         OA                    0.00                    FA
          204 Dearborn Ct Unit 121 Geneva, IL 60134
         Asset abandoned on 2/6/15

64       Office furniture, cabinets, computers, office                 2,500.00                           0.00                               0.00                    FA
          supplies 204 Dearborn Ct Unit 121 Geneva, IL
         60134

65       Pipe machines, generators, drills, shelves, saws              4,000.00                           0.00                               0.00                    FA
          snappers and rodder 204 Dearborn Ct Unit 121
         Geneva, IL 60134

66       Pipe, fittings, glue, pumps, regulators, connect              3,000.00                           0.00                               0.00                    FA
          204 Dearborn Ct Unit 121 Geneva, IL 60134

                                                                                                                                  Printed: 03/15/2019 01:58 PM    V.14.50
                      Case 14-34572                     Doc 51            Filed 04/25/19 Entered 04/25/19 10:08:53                                       Desc Main
                                                                           Document     Page 10 of 12
                                                                                                                                                                              Exhibit 8


                                                                                  Form 1                                                                                     Page: 5

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 14-34572                                                                     Trustee:        (330640)        THOMAS E. SPRINGER
Case Name:        PLATINUM PLUMBING COMPANY,                                              Filed (f) or Converted (c): 09/23/14 (f)
                                                                                          §341(a) Meeting Date:           10/20/14
Period Ending: 03/15/19                                                                   Claims Bar Date:                03/18/15

                                1                                             2                       3                         4                   5                    6

                     Asset Description                                  Petition/           Estimated Net Value            Property           Sale/Funds           Asset Fully
          (Scheduled And Unscheduled (u) Property)                    Unscheduled      (Value Determined By Trustee,      Abandoned           Received by       Administered (FA)/
                                                                         Values           Less Liens, Exemptions,         OA=§554(a)           the Estate        Gross Value of
Ref. #                                                                                        and Other Costs)                                                  Remaining Assets

 66      Assets      Totals (Excluding unknown values)                   $423,168.44                 $409,744.52                                  $56,103.81                   $0.00



      Major Activities Affecting Case Closing:

                  Estate tax returns prepared and prompt determination letter sent November 14, 2017. After response received from IRS on prompt determination letter, Trustee will
                  review claims and file the Final report.

      Initial Projected Date Of Final Report (TFR):          March 15, 2017                 Current Projected Date Of Final Report (TFR):         October 3, 2018 (Actual)




                                                                                                                                             Printed: 03/15/2019 01:58 PM     V.14.50
                        Case 14-34572                   Doc 51           Filed 04/25/19 Entered 04/25/19 10:08:53                                                 Desc Main
                                                                          Document     Page 11 of 12
                                                                                                                                                                                    Exhibit 9


                                                                                      Form 2                                                                                        Page: 1

                                                    Cash Receipts And Disbursements Record
Case Number:        14-34572                                                                            Trustee:            THOMAS E. SPRINGER (330640)
Case Name:          PLATINUM PLUMBING COMPANY,                                                          Bank Name:          Rabobank, N.A.
                                                                                                        Account:            ******7566 - Checking Account
Taxpayer ID #: **-***5901                                                                               Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/15/19                                                                                 Separate Bond: N/A

   1            2                          3                                            4                                               5                     6                 7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                     Description of Transaction                 T-Code              $                  $       Account Balance
08/22/17      {24}       Shodeen Homes LLC                      Settlement Pursuant to Order                       1121-000             55,000.00                               55,000.00
08/31/17                 Rabobank, N.A.                         Bank and Technology Services Fee                   2600-000                                        23.73        54,976.27
09/29/17                 Rabobank, N.A.                         Bank and Technology Services Fee                   2600-000                                        76.43        54,899.84
10/09/17                 The Law Office of William J. Factor,   Accounts receivable                                                      1,103.81                               56,003.65
                         Ltd.
              {45}                                                                                     404.00      1121-000                                                     56,003.65
              {46}                                                                                      17.81      1121-000                                                     56,003.65
              {53}                                                                                      37.00      1121-000                                                     56,003.65
              {33}                                                                                     115.00      1121-000                                                     56,003.65
              {51}                                                                                     230.00      1221-000                                                     56,003.65
              {32}                                                                                     300.00      1121-000                                                     56,003.65
10/31/17                 Rabobank, N.A.                         Bank and Technology Services Fee                   2600-000                                        85.34        55,918.31
11/30/17                 Rabobank, N.A.                         Bank and Technology Services Fee                   2600-000                                        80.43        55,837.88
12/29/17                 Rabobank, N.A.                         Bank and Technology Services Fee                   2600-000                                        77.63        55,760.25
01/31/18                 Rabobank, N.A.                         Bank and Technology Services Fee                   2600-000                                        88.22        55,672.03
02/13/18      101        INTERNATIONAL SURETIES, LTD.           BOND PREMIUM PAYMENT ON LEDGER                     2300-000                                        15.49        55,656.54
                                                                BALANCE AS OF 02/13/2018 FOR CASE
                                                                #14-34572, yearly bond premium
02/28/18                 Rabobank, N.A.                         Bank and Technology Services Fee                   2600-000                                        74.73        55,581.81
03/30/18                 Rabobank, N.A.                         Bank and Technology Services Fee                   2600-000                                        79.94        55,501.87
04/30/18                 Rabobank, N.A.                         Bank and Technology Services Fee                   2600-000                                        77.16        55,424.71
05/15/18      102        FACTORLAW                              Pursuant to Order approving fees and               3210-600                                   14,025.95         41,398.76
                                                                expenses entered 6/15/17
05/15/18      103        FACTORLAW                              Pursuant to Order approving fees and               3220-610                                        16.10        41,382.66
                                                                expenses entered 6/15/17
05/31/18                 Rabobank, N.A.                         Bank and Technology Services Fee                   2600-000                                        82.98        41,299.68
06/29/18                 Rabobank, N.A.                         Bank and Technology Services Fee                   2600-000                                        57.42        41,242.26
07/31/18                 Rabobank, N.A.                         Bank and Technology Services Fee                   2600-000                                        63.27        41,178.99
08/31/18                 Rabobank, N.A.                         Bank and Technology Services Fee                   2600-000                                        61.20        41,117.79
09/28/18                 Rabobank, N.A.                         Bank and Technology Services Fee                   2600-000                                        31.54        41,086.25
11/21/18      104        THOMAS E. SPRINGER                     Dividend paid 100.00% on $6,055.19, Trustee        2100-000                                    6,055.19         35,031.06
                                                                Compensation; Reference:
11/21/18      105        LOIS WEST, CPA                         Dividend paid 100.00% on $1,823.50,                3410-000                                    1,823.50         33,207.56
                                                                Accountant for Trustee Fees (Other Firm);
                                                                Reference:
11/21/18      106        Selective Insurance                    Dividend paid 100.00% on $7,572.69; Claim#         7100-000                                    1,984.35         31,223.21
                                                                1; Filed: $7,572.69; Reference:


                                                                                                         Subtotals :                  $56,103.81             $24,880.60
{} Asset reference(s)                                                                                                                            Printed: 03/15/2019 01:58 PM        V.14.50
                        Case 14-34572                      Doc 51      Filed 04/25/19 Entered 04/25/19 10:08:53                                                Desc Main
                                                                        Document     Page 12 of 12
                                                                                                                                                                                 Exhibit 9


                                                                                    Form 2                                                                                        Page: 2

                                                    Cash Receipts And Disbursements Record
Case Number:        14-34572                                                                         Trustee:            THOMAS E. SPRINGER (330640)
Case Name:          PLATINUM PLUMBING COMPANY,                                                       Bank Name:          Rabobank, N.A.
                                                                                                     Account:            ******7566 - Checking Account
Taxpayer ID #: **-***5901                                                                            Blanket Bond:       $5,000,000.00 (per case limit)
Period Ending: 03/15/19                                                                              Separate Bond: N/A

   1            2                          3                                           4                                             5                     6                 7

 Trans.     {Ref #} /                                                                                                            Receipts        Disbursements    Checking
  Date      Check #         Paid To / Received From                   Description of Transaction                T-Code              $                  $       Account Balance
11/21/18      107        Goode Industries, Inc. d/b/a M.      Dividend paid 100.00% on $12,404.02; Claim#       7100-000                                    3,250.35         27,972.86
                         Cooper Supply                        2; Filed: $12,404.02; Reference:
11/21/18      108        NexPump                              Dividend paid 100.00% on $1,433.69; Claim#        7100-000                                       375.68        27,597.18
                                                              3; Filed: $1,433.69; Reference:
11/21/18      109        FirstMerit Bank, N.A.                Dividend paid 2.03% on $1,109,033.78;             4210-000                                   22,531.14             5,066.04
                                                              Claim# 4; Filed: $1,109,033.78; Reference:
11/21/18      110        THOMAS E. SPRINGER                   Combined Check for Claims#et_al.                                                              5,066.04                 0.00
                                                                 Dividend paid 100.00%           5,034.00       3110-000                                                             0.00
                                                                 on $5,034.00; Claim# ;
                                                                 Filed: $5,034.00
                                                                 Dividend paid 100.00%              32.04       3120-000                                                             0.00
                                                                 on $32.04; Claim# ;
                                                                 Filed: $32.04

                                                                                    ACCOUNT TOTALS                                   56,103.81             56,103.81               $0.00
                                                                                           Less: Bank Transfers                           0.00                   0.00
                                                                                    Subtotal                                         56,103.81             56,103.81
                                                                                           Less: Payments to Debtors                                             0.00
                                                                                    NET Receipts / Disbursements                   $56,103.81             $56,103.81

                               Net Receipts :         56,103.81
                                                  ————————                                                                             Net             Net                   Account
                                 Net Estate :        $56,103.81                     TOTAL - ALL ACCOUNTS                             Receipts     Disbursements              Balances

                                                                                    Checking # ******7566                           56,103.81              56,103.81                0.00

                                                                                                                                   $56,103.81             $56,103.81               $0.00




{} Asset reference(s)                                                                                                                         Printed: 03/15/2019 01:58 PM        V.14.50
